Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered May 16, 1995, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to concurrent terms of 2 to 4 years and a $1,500 fine, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the fine to $250, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning the reliability of the identification testimony. With respect to the count charging grand larceny in the fourth degree pursuant to Penal Law § 155.30 (5), the evidence demonstrated that there was a "sufficient physical nexus” between the complainant’s body and her pocketbook to establish that her pocketbook was taken from her person (People v Sumter, 173 AD2d 659, lv denied 78 NY2d 975), and there was.no reasonable view of the evidence supporting defendant’s request to charge petit larceny as a *163lesser included offense. Defendant’s challenge to the court’s charge is unpreserved for appellate review and we decline to review it in the interest of justice.
We find the fine to be excessive to the extent indicated. Concur—Ellerin, J. P., Nardelli, Rubin and Williams, JJ.